Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/078,194 filed on 10/23/20 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, of which only claims 1-8 are examined below.
Election/Restrictions
Applicant's election with traverse of Species 1, figure claims 1-8 in the reply filed on 1/18/22 is acknowledged.  The traversal is on the ground(s) that examination does not present an undue burden.  This is not found persuasive because as admitted by the Applicant, “Although Species Embodiments 1-3 are considered distinct for the reasons set for by the Examiner…”.  A search of one species would not necessarily find art pertinent for the other species, and vice-versa, a search of each of the other species would not necessarily find pertinent art for the first species.  As such, it would impose a serious burden on the Examiner as explained in the original restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: KR10-2019-0148089 filed on 11/18/19.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20100191900 to Park (hereinafter Park).
With regards to claim 1, Park teaches an operating method of a memory system [figs 1, 3 elements 120, 320] including a memory device including a plurality of memory chips [figs 1, 3 elements 122, 124, 126, 322, 324, 326 – each memory chip shown in detail in fig 5], the operating method comprising: 
setting a parameter indicating a number of the memory chips allowed to operate in parallel for each of a plurality of operation statuses, based on information about power consumption of each of the plurality of operation statuses of a memory chip among the memory chips [paragraphs 6-10, 25-26, 30, 34-35, 37-44 59-65, 73]; 
obtaining information about an operation status of each of the plurality of memory chips [paragraphs 6-10, 25-26, 30, 34-35, 37-44 59-65, 73]; and 
scheduling data access across a plurality of channels corresponding to the plurality of memory chips, based on the parameter and the information about the operation status of each of the plurality of memory chips [paragraphs 6-10, 25-26, 30, 34-35, 37-44 59-65, 73].

With regards to claim 2, Park teaches the operating method of claim 1, wherein the setting of the parameter comprises setting, as the parameter, a maximum number of the memory chips allowed to operate in parallel for each of the plurality of operation statuses such that an overall power consumption does not exceed a preset power 

With regards to claim 3, Park teaches the operating method of claim 1, wherein the setting of the parameter comprises setting different parameters for each of the plurality of operation statuses for a combination of the plurality of operation statuses [paragraphs 6-10, 25-26, 30, 34-35, 37-44 59-65, 73].

With regards to claim 4, Park teaches the operating method of claim 3, wherein the scheduling of the data access of the plurality of channels comprises: checking a value of a parameter corresponding to an operation of the plurality of memory chips, based on the information about the operation status of each of the plurality of memory chips; and scheduling the data access of the plurality of channels, based on the checked value [paragraphs 6-10, 25-26, 30, 34-35, 37-44 59-65, 73].

With regards to claim 5, Park teaches the operating method of claim 1, wherein the plurality of operation statuses comprise at least one of [note use of alternate language] a program operation, a read operation, an erase operation, and an idle state [paragraphs 6-10, 25-26, 30, 34-35, 37-44 59-65, 73].

With regards to claim 8, Park teaches the operating method of claim 1, wherein the setting of the parameter comprises: receiving specification information from a host; and setting the parameter, based on the received specification information and the .

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 6, the prior art of record alone or in combination fails to teach or fairly suggest wherein the setting of the parameter comprises setting a parameter table including the parameter that indicates the number of memory chips allowed to operate in parallel for each of the plurality of operation statuses within each of a plurality of temperature ranges, the parameter table being set for each of the plurality of temperature ranges, in combination with the other limitations found in the claim.
With regards to claim 7, due to its dependency from claim 6, in includes allowable subject matter for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20190286338 to Noda teaches the intearleaving/parallel execution of memory chips to improve performance.

US Patent Application Publication No. 20020181311 to Miyauchi teaches a memory unit comprising a plurality of memories operable at a plurality of voltages.  A cpu sets a maximum permissible current consumption value for the memory unit and operates a number of the memories at the same time in a way to prevent the current consumption from exceeding the maximum permissible current consumption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181